Citation Nr: 0327880	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-22 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
infectious mononucleosis.

2.  Entitlement to service connection for a chronic liver 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

Service connection had been denied for residuals of 
infectious mononucleosis in January 1972.  The veteran was 
notified of that decision and of his right to appeal it.  The 
veteran did not appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating determination of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held at the RO before the undersigned member of 
the Board of Veterans' Appeals (Board) in September 2002.  


REMAND

The veteran has submitted evidence to the Board without a 
waiver of RO consideration of it.  Additionally, the Board 
obtained a medical opinion on matters pertaining to the 
veteran's claims in March 2003.  Recent decisions of the 
United States Court of Appeals for Veterans Claims (Court) 
prevent the Board from proceeding at this time.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO should consider the evidence 
which has been received on appeal 
subsequent to that considered in the 
April 2002 supplemental statement of the 
case.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

